Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/19/2020.
Claims 1-8 are pending.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamasaki et al. (Pub. No. 2020/0139821 A1).

Regarding claim 1, Yamasaki discloses:

A battery module (see Fig. 1, power supply device 1), comprising: 
a battery unit configured to apply a voltage to an object, the battery unit including a plurality of first cells (see Fig. 1, battery unit BT1, object auxiliary machine or starter...., see par [0019], the first storage batter BT1 Is an assembled battery including a plurality of lithium ion battery cells.....); 
a first additional voltage part configured to assist an application of a voltage to the object by the battery unit (see Fig. 1, CMU 13 and BT2); 
a first switcher configured to switch between a first state in which the first additional voltage part is not included in a current path between the battery unit and the object (see Fig. 1, SW2 see par [0025 ... The second switch SW2 is interposed in a path connecting the positive electrode of the second storage battery BT2 and the positive electrode terminal PT of the power supply device 1, and can electrically connect or disconnect the second storage battery BT2 and the positive electrode terminal PT. The second switch SW2 is, for example, a normally open switching means which may be constituted by an electromagnetic relay or a semiconductor switch such as a field effect transistor ....., see par [0037]), and 
a second state in which the first additional voltage part is included in the current path (see Fig. 1, SW2 see par [0025 ... The second switch SW2 is interposed in a path connecting the positive electrode of the second storage battery BT2 and the positive electrode terminal PT of the power supply device 1, and can electrically connect or disconnect the second storage battery BT2 and the positive electrode terminal PT. The second switch SW2 is, for example, a normally open switching means which may be constituted by an electromagnetic relay or a semiconductor switch such as a field effect transistor ....., see par [0037]); and 
a controller controlling the first switcher to switch from the first state to the second state before a voltage output by the battery unit becomes lower than a first lower limit when the battery unit is in a discharging state of applying a voltage to the object (see Fig. 2, see par [0045-0063], first storage battery BT1 exceeds a predetermined threshold value (second overcharge threshold), the first switch control circuit 14 that controls the opening and closing (on and off) of the first switch SW1 is activated by using the second storage battery BT2 as a power supply. By operating the power changeover switches 17-1, 2, 3, 4 and the power changeover switches 16-1, 2, 3, 4, the control circuit 11 stops the power supply from the first storage battery BT1 to the switch control circuit 14, supplies power from the second storage battery BT2 to the switch control circuit 14, and activates the switch control circuit 14........).

Regarding claim 2, Yamasaki discloses:
wherein in the discharging state, the controller: controls the first switcher to switch to the first state when the voltage output by the battery unit is greater than a threshold; and controls the first switcher to switch to the second state when the voltage output by the battery unit is less than the threshold, and the threshold is greater than the first lower limit (see par [0037-0063], When the vehicle is parked (ignition is off), the first switch SW1 is closed (on) and the second switch SW2 is open (off).....).

Regarding claim 3, Yamasaki discloses:
wherein the battery unit and the first additional voltage part are chargeable by the object (see par [0058], the control circuit 11 may close (turn on) the second switch SW2 and connect the second storage battery BT2 and the first storage battery BT1 in parallel to be capable of charging both the first storage battery BT1 and the second storage battery BT2......), and the controller controls the first switcher to switch from the second state to the first state when the first additional voltage part is at full charge in a charging state of the object charging the battery unit and the first additional voltage part (see par [0053-0063], when the voltage of the first storage battery BT1 exceeds a predetermined threshold (second overcharge threshold) or when the voltage (or SOC) of any one of the plurality of battery cells constituting the first storage battery BT1 exceeds a predetermined threshold value (second overcharge threshold), the first switch control circuit 14 that controls the opening and closing (on and off) of the first switch SW1.....).

Regarding claim 4, Yamasaki discloses:
wherein the battery unit and the first additional voltage part are chargeable by the object (see par [0058], the control circuit 11 may close (turn on) the second switch SW2 and connect the second storage battery BT2 and the first storage battery BT1 in parallel to be capable of charging both the first storage battery BT1 and the second storage battery BT2......), and the controller controls the first switcher to switch from the second state to the first state when a voltage outputtable by the battery unit is higher than the first lower limit in a charging state of the object charging the battery unit and the first additional voltage part.

Regarding claim 5, Yamasaki discloses:
wherein the first additional voltage part outputs a voltage to cause a total voltage output by the battery unit and the first additional voltage part to be not lower than the first lower limit when a voltage output by the battery unit in the discharging state is within a range lower than the first lower limit and not lower than a second lower limit, and the second lower limit is a lower limit of a voltage range in which the battery unit is operable (see Fig. 2, see par [0045-0063], of the first storage battery BT1 reaches a lower limit value (second threshold value) at which the power supply device 1 can be cold-started, the control circuit 11 notifies the host control device of an alarm indicating “cold start disabled”....).

Regarding claim 6, Yamasaki discloses:
further comprising: a second additional voltage part configured to assist the application of the voltage to the object by the battery unit; and a second switcher configured to switch between a third state in which the second additional voltage part is not included in the current path, and a fourth state in which the second additional voltage part is included in the current path, the controller controlling the second switcher to switch from the third state to the fourth state before a total voltage output by the battery unit and the first additional voltage part becomes lower than the first lower limit in the discharging state and the second state (see Fig. 1, switches SW1 and SW2 see par [0042-0064], .... first storage battery BT1 exceeds a predetermined threshold value (second overcharge threshold), the first switch control circuit 14 that controls the opening and closing (on and off) of the first switch SW1 is activated by using the second storage battery BT2 as a power supply. By operating the power changeover switches 17-1, 2, 3, 4 and the power changeover switches 16-1, 2, 3, 4, the control circuit 11 stops the power supply from the first storage battery BT1 to the switch control circuit 14.....).

Regarding claim 7, Yamasaki discloses:
wherein the first additional voltage part includes a second cell (see Fig. 1, battery BT2).

Regarding claim 8, Yamasaki discloses:
wherein the first additional voltage part includes a capacitor (it is just a design choice for the energy storage is a battery or a capacitor and it is well-known for a design circuit that include a capacitor).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851